Exhibit AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT dated as of March 24, 2009 (this "Amendment"), is entered into by and between Steve Yin (hereinafter called "Employee"), and St. Bernard Software, Inc. (hereinafter the "Employer"), with reference to the following: RECITALS WHEREAS, Employee and Employer entered into that certain Employment Agreement made as of September 22, 2008 (the “Employment Agreement”); WHEREAS, Employee and Employer desire by this Amendment to amend, modify and supplement the Employment Agreement as set forth herein, effective February 1, 2009 (the “Amendment Effective Date”). NOW, THEREFORE, in consideration of good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties to this Amendment, Employee and Employer hereby agree as follows: 1.Recitals. The Recitals set forth above are incorporated herein as though set forth in full herein. 2.Services; Title.
